 In the Matter of TWENTIETHCENTURY Fox FILMCORP. AND MOVIE-TONEWS, INC.andSCREEN OFFICE AND PROFESSIONAL EMPLOYEESGUILD,LOCAL 109, U. O. P. W. A., C. I.- O. .Case No. R-3582.-Decided March 7, 1942Jurisdiction:motion picture and news reel industry.Investigation and Certification of Representatives:existence of question: refusalof Company to accord union recognition until certified by the Board; electionnecessary:Unit Appropriate for Collective Bargaining:alloffice, clerical, secretarial andaccounting employees at several offices located in New York City, includingbookkeepers, receptionists, telephone and telegraph operators, auditors, officeboys, comptometer operators, accountants, billing-and bookkeeping-machineoperators, cashiers, typing clerks, secretaries, requisition-department clerks,mail clerks, stenographers, messengers, typists, reproduction-machine operators,general clerks, tabulation operators, statisticians, and copyright librarians, butexcluding executives, officers, traveling auditors, lawyers, engineers, mainte-nance employees, publicists, readers, translators, supervisory employees havingthe power to hire and discharge, persons having the duty to recommend thehiring, discharging, wage increases, or other adjustments of working conditions,and employees who are eligible to membership in 'other labor organizations;agreement as to.Edwin P. Kilcoe, by Mr. Harry J. McIntyre,of New York City, forthe Companies.Boudin, Cohn & Glickstein,byMr. Sidney Fox,of New York City,for the Union.Mr Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 5 and 20, 1941, respectively, Screen, Office andProfessional Employees Guild, Local 109, U. O. P. W. A., C. I. 0.,herein called the Union, filed with the Regional Director for theSecond Region (New York City) a'patition alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Twentieth Century Fox Film Corp. and Movietonews,39 N. L. R. B., No.. 105.579 580DECISIONSOF NATIONALLABOR RELATIONS BOARDInc.,New York City, herein called the Companies, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 21, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, ,Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 23, 1942, the Regional Director issued a notice ofhearing, copies of which, were duly served upon the Companies andthe Union.Pursuant to notice, a hearing was held on February 2, 3,4, and 9, 1942, at New York City, before Frederick Livingston, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompanies and the Union were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed these rulings and finds that no pre-judicial-errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESTwentieth Century, Fox Film Corporation is a New York corpora-tion.During 1940, Twentieth Century shipped 43 negatives offeature pictures from California to its offices in New York City.From these negatives approximately 9,500 prints were made andshipped to all parts of the United States.Movietonews, Inc., is a wholly owned subsidiary of TwentiethCentury.It sends film crews all over the world which take picturesand develop negatives which are in turn sent to New York.Twonews reels are issued every week and approximately 600 prints aremade of each for distribution throughout the United States.Twen-tiethCentury and Movietonews, Inc., both admit that they areengaged in commerce within- the meaning of the Act.II.THE ORGANIZATION INVOLVEDScreen,' Office and Professional Employees Guild, Local 109,U. O. P. W. A., is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompanies. III.THE QUESTION, CONCERNING REPRESENTATION581.The Companies stated that they will not bargain with the Unionuntil such time as it is certified by the-Board., A statement of theRegional Director, introduced into evidence at the hearing, shows thatthe Union ' represents' a substantial number of employees in the allegedappropriate unit.'We find that a` question has arisen concerning the representation ofemployees of the' Companies.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Companies agreed, and we find, that all office,clerical, secretarial, and accounting employees of the Companies at444 West Fifty-sixth Street, 448 West; Fifty-sixth Street, 850 TenthAvenue, 460 West Fifty-fourth Street, and 30 Rockefeller Plaza, allin New York City, including bookkeepers, receptionists, telephone andtelegraph operators, auditors, office boys, comptometer operators,accountants, billing- and bookkeeping-machine operators, cashiers,typing clerks, secretaries, requisition-department clerks, mail clerks,stenographers,messengers, typists, reproduction-machine operators,general clerks, tabulation operators, statisticians, and copyrightlibrarians,but excluding executives, officers, traveling auditors,lawyers, engineers, maintenance employees, publicists, readers, trans-lators, supervisory employees having the power to hire and discharge,personshaving the duty to recommend the hiring,, discharging, wageincreases,or other adjustments of working. conditions, and-employeeswho are eligible to membership in other labor organizations,' constitutea unit appropriate for the purposes of collective bargaining.Wefurther find that such unit will insure to employees of the Companiesthe full benefit of - their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the Act.1The Regional Director reportedthat the Unionpresented membership application cards bearing thenames of 160 persons who appear onthe Companies'pay rolls of January 10, 1942.Thereare approximately315 employees on these pay rolls'in the alleged appropriate'unit.'2We interpretthis clause as meaning'all employees eligible to other labor organizations except the cate-gories of employeesspecificallyincluded in the unit found appropriate herein. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVES.We find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The Union and the Companies agreed that in the event theBoard directs an election, eligibility to vote should be determined bythe Companies' pay rolls of February 1, 1942.We find that the em-ployees of the Companies eligible to vote in the election shall be thosein the appropriate unit who were employed during the pay-roll periodending February 1, 1942, subject to the limitations and additionsset forth in the Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:1CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Twentieth Century Fox Film CorporationandMovietonews, Inc., New York City, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2:All office, clerical, secretarial, and accounting employees em-ployed in the offices of the Companies located at 444 West Fifty-sixthStreet, 448West Fifty-sixth Street, 850 Tenth Avenue, 460 WestFifty-fourth Street, and 30 Rockefeller Plaza, all in New York City,including bookkeepers, receptionists, telephone and telegraph oper-ators,auditors, office boys, comptometer operators, accountants,billing- and bookkeeping-machine operators, cashiers, typing clerks,secretaries, requisition-department clerks, mail clerks, stenographers,messengers, typists, reproduction-machine operators, general clerks,tabulation operators, statisticians, and copyright librarians, but ex-cluding executives, officers, traveling auditors, lawyers, engineers,maintenance employees, publicists, readers, translators, supervisoryemployees having the power to hire and discharge, persons having theduty to recommend the hiring, discharging, wage increases, or otheradjustments of working conditions, and employees who are eligible tomembership in other labor organizations, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby TWENTIETH CENTURY FOXFILMCORP.583DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Twentieth Century Fox Film Corporation and Movietonews,Inc., New York City, an election by secret ballot shall be conducted assoon as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article JII, Section 9,of said Rules and' Regulations, among' all office, clerical, secretarial,and accounting employees at the offices of the Companies at 444 WestFifty-sixth Street, 448West Fifty-sixth Street, 850 Tenth Avenue,460West Fifty-fourth Street, and 30 Rockefeller Plaza, all in NewYork City, who were employed during the pay-roll period endingFebruary 1, 1942, including bookkeepers, receptionists, telephone andtelegraph operators, auditors, office boys, comptometer operators, ac-countants, billing- and bookkeeping-machine operators, cashiers, typ-ing clerks, secretaries, requisition-department clerks,, mail clerks,stenographers,messengers, typists, reproduction-machine operators,general clerks, tabulation operators, statisticians, copyright librarians,and employees who did not work during such pay-roll period becausethey were ill or on vacation or in the'active military training or serviceof the United States, or temporarily laid off, but excluding executives,officers, traveling auditors, lawyers, engineers, maintenance employees,publicists, readers, tralislators, supervisory employees 'having thepower to hire and discharge, persons having the duty to recommendthe hiring, discharging, wage increases, or other adjustments of workingconditions, employees who are eligible for membership in labor organ-izations other than the Union,3 and employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Screen, Office and Professional Employees Guild,Local 109, U. O. P. W. A., affiliated with the Congress, of JndustrialOrganizations, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.3 Seefootnote2, supra. In the Matter of TWENTIETHCENTURYFOX FILM CORP. AND MOVIE-TONEWS, INC.anti',SCREEN OFFICE AND PROFESSIONAL EmPLOYEEsGUILD,LOCAL 109, U. O.P.W. A., C. I. O.Case No. B-3532AMENDMENT TO DECISION AND DIRECTION -OFELECTIONMarch 23, 1942On 'March 7, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding?On March 13, 1942, Twentieth Century Fox Film Corp. andMovietonews, Inc., herein called the Conipanies, filed a motion askingthe Board to amend its Decision and Direction of Election in theabove-entitled proceeding with respect to three matters.The Board hereby amends Section VI of its Decision by strikingtherefrom the words, "The Union and the Companies agreed thatin the event the Board directs an election, eligibility to vote should be,determined by the Companies' pay rolls of February 1, 1942.We findthat the employees of the Companies eligible to vote in the electionshall be those in the appropriate unit who were employed duringthe pay-roll period ending February 1, 1942, subject to the limi-tations and additions set forth in the Direction of Election herein",and substituting, therefor the words, "We shall direct that employeesof the Companies eligible to vote in the election shall be those withinthe appropriate unit who were employed during the pay-roll periodimmediately, preceding the date of the Direction of Election herein,subject to the-limitations and additions set forth in the Direction."The' Board hereby amends its Direction of Election by strikingtherefrom the words, "who were employed during the pay-roll periodending February 1, 1942", and substituting therefor the words, "whowere employed during the pay-roll period immediately preceding thedate of this Direction."The Board hereby denies the other requests contained in theCompanies' motion of March 13, 1942.139 N. L. R. B. 579.39 N. L.R. B., No. 105a.584